Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 28, 2021

                                            No. 04-20-00214-CV

                                    John E. VOGT and Nelda L. Vogt,
                                              Appellants

                                                        v.

                                             Derra EDWARDS,
                                                  Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 06-150
                          Honorable Solomon Casseb III, Judge Presiding 1

                                                   ORDER
       In accordance with this court’s opinion of this date, the appellee’s motion to dismiss is
GRANTED. We DISMISS this appeal FOR WANT OF JURISDICTION. Appellants’ alternative
request for mandamus relief is DENIED.

        It is so ORDERED on July 28, 2021.


                                                         _____________________________
                                                         Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2021.

                                                         _____________________________
                                                         Michael A. Cruz, Clerk of Court




1
 The Honorable Kirsten B. Cohoon is the presiding judge of the 451st Judicial District Court. The Honorable Solomon
Casseb III, sitting by assignment, signed the complained of order.